In re Valero Refining-New Orleans LLC et ah; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Divs. M, C, Nos. 600,651, 73,241; to the Court of Appeal, Fifth Circuit, Nos. 12-C-46, 2011 CW 1656.
Granted. Considering the unique circumstances of this case, the district court did not abuse its discretion in granting relators’ motion to transfer based on forum non conveniens. Accordingly, the judgment of the court of appeal is reversed, and the judgment of the district court transferring the case to the 29th Judicial District Court for the Parish of St. Charles is reinstated.